FREP New Braunfels, s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      May 27, 2014

                                  No. 04-14-00169-CV

                           SHILOH ENTERPRISES, INC.,
                                   Appellant

                                            v.

                          FREP NEW BRAUNFELS, L.L.C,
                                   Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-10605
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file its brief is GRANTED.
Appellant’s brief is due on June 10, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court